Exhibit 10.4

AMENDMENT TEN TO THE
1995 KEY EMPLOYEES’ STOCK OPTION PLAN OF DUKE REALTY
INVESTMENTS, INC.

This Amendment Ten to the 1995 Key Employees’ Stock Option Plan of Duke Realty
Investments, Inc., as heretofore amended (the “Plan”), is hereby adopted this
26th day of July, 2006, by Duke Realty Corporation (the “Corporation”). Each
capitalized term not otherwise defined herein has the meaning set forth in the
Plan.

WITNESSETH:

WHEREAS, the Corporation adopted the Plan for the purposes set forth therein;
and

WHEREAS, pursuant to the Plan, the Corporation has the right at any time, by
action of the Board of Directors, to amend the Plan in whole or in part; and

WHEREAS, the Board of Directors, upon recommendation of its Executive
Compensation Committee, has approved and authorized this Amendment Ten to the
Plan;

NOW, THEREFORE, the Plan is hereby amended, effective as of the date hereof, in
the following particulars:

1.             By amending Section 4.2(a), by deleting the first sentence
thereof and replacing it with the following two sentences:

“In the event of any change in the value or composition of the common stock of
the Company through stock dividends, extraordinary cash dividends, split-ups,
recapitalizations, conversions, or otherwise, then the Committee shall make
appropriate adjustment in the aggregate number, price and kind of shares
available under the Plan and in the number, price and kind of shares covered
under any options granted under the Plan. In the event that other stock shall be
converted into or substituted for the present common stock of the Company as the
result of any merger, consolidation, reorganization or similar transaction which
results in a Change in Control of the Company, then the Committee may make
appropriate adjustment or substitution in the aggregate number, price and kind
of shares available under the Plan and in the number, price and kind of shares
covered under any options granted under the Plan.”

All other provisions of the Plan shall remain the same.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Duke Realty Corporation, by a duly authorized officer, has
executed this Amendment Ten to 1995 Key Employees’ Stock Option Plan of Duke
Realty Investments, Inc., this 26th day of July, 2006.

DUKE REALTY CORPORATION

 

 

 

By:

/s/ Dennis D. Oklak

 

 

Dennis D. Oklak

 

 

Chairman of the Board and Chief Executive Officer

 

2


--------------------------------------------------------------------------------